EXAMINER’S AMENDMENT

Election/Restrictions
	Applicant’s election of Group II (claims 8-11) without traverse in the reply filed on 08/02/2021 is acknowledged. 

This application is in condition for allowance except for the presence of claims 1-7 directed to (group I: drawn to a leakage detection system for testing a device under test for leakage) non-elected without traverse.  Accordingly, claims 1-7 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-7 are cancelled.

As to claim 9, in line 2 of claim 9, claimed limitation of “the step of opening” is replaced with - - step of opening - - 

The reason for the changes made for the current instant claim 9 is adequate and proper because term “the step of opening” appear for the first time, however, read as though they have already been recited.

 - -  

The reason for the changes made for the current instant claim 10 is adequate and proper because term “a flow control valve” is already been recited in claim 9.

Allowable Subject Matter
	Claims 8-11 are allowed. 

The following is an examiner’s statement of reasons for allowance:

The best prior art found to record are: 

Fedder - US 5065350 teaches a part P to be tested is connected to line 24.  The leak test cycle is started with the calibrated leak valve 30 and vent valve 42 closed and the fill valve 18 and two stabilize valves 20 and 26 open to allow the system to come up to the regulated air pressure.  The system is allowed to fill for a period of time, at which point the fill and stabilize valves 18, 20 and 26 are closed to allow the pressure to stabilize on the reference and part (leak) sides of the differential pressure sensor.  After a short delay, the vent valve 42 is opened to allow air pressure behind the two stabilize valves 20 and 26 to bleed out, in order to insure that no makeup air pressure enters into the test system.  After the stabilization time to allow the readings to settle, a differential pressure reading is taken.  After another delay time, a second differential pressure reading is taken in order to calculate the differential drop per unit of time.  At that point, the temperature of the test part is read, to be used in the leak rate calculation (fig.1; col.1, lines 64-68 and col.2, lines 1-14).


Boone – US 5412978 teaches that FIG. 1 is used for a dynamic or mass flow leak detecting procedure. The steps of the procedure for testing a part 10 for leakage includes connecting the part 10 to be tested to the second manifold pipe 20 and closing a dump valve 42 on the second manifold pipe 20. The air supply 12 may be connected to the system at this time, if it is not already connected, and the fill valve 28, stabilize valve 32 and test valve 36 are closed. The supply pressure shut-off valve 18 is then opened to fill the reservoir 38 to the desired test pressure. At this point, the system is ready to perform the sequence of operations required to test the part 10 for leaks, wherein the sequence of operations includes: fill mode, stabilize mode, testing mode, and venting mode; wherein during testing mode: stabilize valve 32 is closed; measuring the air flow through the mass flow sensor 34 and determining the leakage by measuring the air flow (col.4, lines 16-68 and col.5, lines 1-11).

However, Fedder and Boone fails to teach: stabilizing the device under test by: closing the bleed valve and slightly lowering the air pressure delivered to the device under test through the air relay;  Page 14 of 17opening a test valve having a first port in fluid communication with the second port of the air relay, and a second port in fluid communication with the device under test which allows an alternative flow path through a mass flow sensor in fluid communication with and positioned between the test valve and the second port of the air relay; testing the device under test by: closing the fill valve while the test valve remains open such that all test air is being delivered through the test valve and the mass flow sensor for a programmed period of time; measuring the air flow through the mass flow sensor to maintain the setpoint pressure; and determining the leakage by measuring the air flow, in combination with the remaining limitations of a method of testing for leaks in a device under test by measuring the rate of leakage of a gas from the device under test as claimed in independent claim 8.

8-11 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine and/or modify the elements of the prior art of record other than applicant's own reasoning.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 



/TRUONG D PHAN/Examiner, Art Unit 2861    

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861